Citation Nr: 0504007	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-28 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material has been submitted to reopen the 
veteran's service connection claim for hepatitis, claimed as 
Hepatitis A.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which declined to reopen the 
veteran's service connection claim for hepatitis.  The 
veteran subsequently perfected this appeal.

In July 2004, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A copy of the hearing transcript has been associated 
with the claims folder and has been reviewed.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The May 1977 rating decision denied, in pertinent part, 
service connection for hepatitis on the basis that there was 
no evidence of a residual disability due to hepatitis 
incurred in service; the veteran did not file a timely appeal 
following appropriate notice, and that decision became final.

3.  The evidence received since the May 1977 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim. 







CONCLUSIONS OF LAW

1.  The May 1977 RO decision denying service connection for 
hepatitis is final.  38 U.S.C.A. § 4005 (c) (1976); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1976); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  

2.  Evidence received since the RO's May 1977 decision that 
denied service connection for hepatitis is not new and 
material, and the veteran's service connection claim for 
hepatitis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).  

In a May 1977 decision, the RO denied, in pertinent part, the 
veteran's service connection claim for hepatitis, and the 
veteran was notified of this decision in the same month.  The 
veteran did not file a timely appeal and that decision became 
final.  38 U.S.C.A. § 4005 (c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1976); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2004).  

Since the May 1977 RO decision is final, the veteran's 
service connection claim for hepatitis may be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2004); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R.§ 3.156(a) 
(2004).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran sought to reopen his service connection claim for 
hepatitis in March 2001, therefore the amended regulation is 
not applicable.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

As the last final disallowance of the veteran's service 
connection claim for hepatitis was a May 1977 RO decision, 
the Board must now determine whether new and material 
evidence sufficient to reopen the claim has been received 
subsequent to the May 1977 decision.  

The RO, in its May 1977 decision, denied service connection 
for hepatitis on the basis that there was no competent 
evidence of a residual disability due to hepatitis.  Thus, in 
this case, to be new and material, the evidence would need to 
be probative of the question of whether there is evidence 
showing that the veteran currently has any residuals of the 
hepatitis that was incurred in service.

Evidence submitted prior to the May 1977 RO decision included 
the veteran's service medical records.  In August 1969, the 
veteran was diagnosed with hepatitis, which responded well to 
treatment.  An August 1976 retirement examination report 
showed no complications or sequelae due to hepatitis.  There 
was no evidence of a residual disability due to hepatitis.  

In this case, the Board finds that the veteran has not 
submitted new and material evidence since the May 1977 RO 
decision sufficient to reopen his claim of entitlement to 
service connection for hepatitis.  Evidence received since 
the May 1977 RO decision includes VA treatment records, VA 
examination reports, private treatment records, the veteran's 
statements, and his hearing testimony.  Upon review, the 
newly-submitted VA treatment records and private treatment 
records are new, however, they are not material because they 
do not show a residual disability due to hepatitis.  The 
Board notes that the newly submitted VA examination reports 
are not relevant to the issue currently on appeal; 
accordingly, they are not material because they do not show a 
residual disability due to hepatitis.  The veteran's 
statements to the effect that he was diagnosed with hepatitis 
in service are duplicative of his contentions that were 
already considered in the May 1977 rating decision.  

The Board acknowledges the veteran's concern that he can no 
longer donate blood due to the hepatitis infection incurred 
in service, however, the Board reiterates that there remains 
no competent evidence that he currently has a residual 
disability due to hepatitis.  The additional medical evidence 
does not bear directly and substantially upon the specific 
matter under consideration.  It is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
hepatitis.  38 C.F.R. § 3.156 (2001).  Accordingly, the 
veteran's claim of entitlement to service connection for 
hepatitis is not reopened.

Although the veteran contends that he has a residual 
disability due to the hepatitis infection incurred during 
service, the Board notes that his opinions as to medical 
matters are without probative value because the veteran, as a 
lay person, is not competent to testify as to the diagnosis 
or etiology of disease.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

VCAA

By letters dated in June 2001 and June 2003, the RO advised 
the veteran of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his new and material claim for 
hepatitis, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The February 2002 rating decision and the August 2003 
statement of the case (SOC), collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his new 
and material claim for hepatitis.  The August 2003 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The veteran identified treatment from the VA Medical Center 
from Memphis and Methodist Hospitals, and the claims folder 
contains records from such medical providers.  Service 
medical records and the hearing transcript are also of 
record.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  



ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for hepatitis, that benefit 
is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


